Citation Nr: 1606932	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before the undersigned in December 2015.  A transcript is of record. 


FINDING OF FACT

The Veteran's right ear hearing loss results from acoustic trauma during active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

All three service connection elements are satisfied.  A February 2012 VA examination report shows puretone thresholds and a speech recognition score satisfying the criteria for a hearing loss disability in the right ear under VA law.  See 38 C.F.R. § 3.385.  The Veteran's DD 214 reflects that he served as a weapons mechanic.  He reported at the February 2012 VA examination that he had in-service noise exposure working on F-4 planes, with only intermittent hearing protection.  The examiner opined that hearing loss at 6000 Hertz shown in an August 1974 separation audiogram was service connected.  A March 2012 addendum opinion by the same examiner indicates that the hearing loss at separation was noise induced.  

Resolving reasonable doubt, the service incurrence and nexus elements are satisfied based on the circumstances of the Veteran's service, which support in-service noise exposure, and the examiner's finding that the Veteran had some service-connected right ear hearing loss at separation.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); see also 3.102; See Gilbert, 1 Vet. App. at 55.  

The Board notes that the February 2012 VA examiner found that "[a]ny further [hearing] loss" after service was due to civilian occupational noise exposure.  In this regard, the Veteran reported occupational noise exposure from working in a glass factory for eighteen years, with ear plug use, according to the examination report.  The Board resolves reasonable doubt in favor of the claim, and finds that the Veteran's current hearing loss disability is service-connected.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  The Veteran reported wearing ear plugs in his civilian job, while he only wore ear muffs intermittently during active service, according to the February 2012 examination report.  Thus, his in-service noise exposure appears more significant than his post-service noise exposure. 


ORDER

Entitlement to service connection for right ear hearing loss is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


